 

 

 

DOC" MENT

UNITED STATES DISTRICT COURT ELECTR:
SOUTHERN DISTRICT OF NEW YORK ps NICALLY FILED

 
 
 

 

 

 

 

wr rr re er ee ee ee ee ee ee eee x :
DATE FILED: "(FEB {1 Ty ii

IN RE: . =i
ORDER

TERRORIST ATTACKS ON ;

SEPTEMBER 11, 2001 . 03 MDL 1570 (GBD) (SN)

oe eee ee eee eee x

This document relates to:

Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., 15 Civ. 9903 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

On January 15, 2020, the Burnett Plaintiffs moved this Court to award partial final default
judgments, made up of the sums of pain and suffering awards and economic loss awards, against the
Islamic Republic of Iran. (The Burnett Wrongful Death Plaintiffs’ Motion for Partial Final Default
Judgments, ECF No. 5670.)! Along with their motion, plaintiffs submitted Exhibit A, a 17-page chart
listing over 600 decedents for which plaintiffs are now moving for default judgment.

Previously on September 23, 2019, Magistrate Judge Netburn held a telephone conference
with plaintiffs, Defendant Dubai Islamic Bank, and Defendant Kingdom of Saudi Arabia, during
which she explained to the parties that it is not a “legally proper position” for claimants to obtain
judgments when they are not plaintiffs to the case. (See Tr. of Sept. 23, 2019 Telephone Conference
at 3:16—-22.) In light of this discussion, and in light of the fact that this Court was previously unable
to identify whether several of the listed decedents are represented by a plaintiff in this case, this Court
issued an order on February 4, 2020, (ECF No. 5832), directing the Plaintiffs to amend their exhibit

to include the names of the named plaintiff representing each decedent. On February 5, 2020, the

 

' All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See Jn re
Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

 
plaintiffs filed an amended exhibit, listing the named plaintiff representing each decedent (ECF No.
5866). There continues, however, to be several plaintiffs that this court is unable to locate on either
the 9/11 multidistrict litigation docket or on the member case docket. These individuals either appear
to be listed on the docket under a different name or are “Doe” Plaintiffs whose identities this Court is
unable to confirm. The remaining plaintiffs who have not been properly identified are listed in
Exhibit A to this Order.

The plaintiffs are hereby directed to file a Notice of Amendment updating the names of the
‘Doe” Plaintiffs, so that each individual decedent is represented by a plaintiff identified by name on
the docket. With regard to the remaining individuals in the attached Exhibit A who are not “Doe”
Plaintiffs, the Plaintiffs are directed to file a letter apprising this Court of the exact names under which
each individual plaintiff is identified on the docket. In order for the plaintiffs to receive an order on
their motion prior to the February 19, 2020 VSSTF deadline, plaintiffs should submit these documents

no later than Thursday, February 13, 2020.

Dated: February 11, 2020
New York, New York
SO ORDERED.

Gacy L Dawe

B. DANIELS
ried States District Judge

 

 

 

 
 

EXHIBIT A

 

 
 

79. Deborah Calandrillo

Plaintiff

  
 

oS Issue _
“Doe” Plaintiff

  

 

88. Kathleen Pfitzer

Exact name of plaintiff needed

 

96. Helaine K. Chairnoff

“Doe” Plaintiff

 

97. Michelle Chalcoff

Exact name of plaintiff needed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110. June Coppola Exact name of plaintiff needed
114. Elodie Coleman “Doe” Plaintiff
124. John J. Creamer “Doe” Plaintiff
146. Virginia Bowrosen Exact name of plaintiff needed
147. Michele Pizzo Exact name of plaintiff needed
165. Elizabeth Emery “Doe” Plaintiff
166. Dawn Picciano Exact name of plaintiff needed
190. Peter Gadiel “Doe” Plaintiff
197. Amy Kassan Exact name of plaintiff needed
220. Jean, Gray “Doe” Plaintiff
249, Eileen Hoey “Doe” Plaintiff
251. Gabrielle Hoffmanm “Doe” Plaintiff
256. Kurt Horning “Doe” Plaintiff
288. Tamara Kanter “Doe” Plaintiff
317. Sandra Pangborn Exact name of plaintiff needed
318. Robert Lanza Jr. “Doe” Plaintiff
330. Mark Lichtschein “Doe” Plaintiff
333. Alan Linton Exact name of plaintiff needed
359. Jonathan Dodge “Doe” Plaintiff
362. Aida Martinez “Doe” Plaintiff
379. Sherry McHeffey “Doe” Plaintiff
384. Lisa Goldberg-Mc Williams “Doe” Plaintiff
393. Holly Hedley Exact name of plaintiff needed
403. Mary Belding “Doe” Plaintiff
412. Rosemary Murray Exact name of plaintiff needed
429, Edna Velez-Mundo Exact name of plaintiff needed
438. Inez Slick Exact name of plaintiff needed
454. Devora Kirschner Exact name of plaintiff needed
461. Michael Puckett “Doe” Plaintiff
462. Jacqueline Pykon “Doe” Plaintiff
472. Jeanne Reinig-Smith “Doe” Plaintiff
478. Jim Richards “Doe” Plaintiff
479. Elaine Brophy Exact name of plaintiff needed
484. Thomas Roger “Doe” Plaintiff
514. Maureen Sherry “Doe” Plaintiff
518. Joanne Smith “Doe” Plaintiff
519. Ellen Bakalian “Doe” Plaintiff
527. Lorraine Catalano Exact name of plaintiff needed
530. Jeanie Somerville Exact name of plaintiff needed
565. Linda Uliano Exact name of plaintiff needed

 

 

4

 

 
 

577. Maria Visciano Exact name of plaintiff needed

 

579. Shirimattie Lalman Exact name of plaintiff needed

 

 

 

 

614. Sheila Zarba-Campbell Exact name of plaintiff needed

 

 

 
